NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
LARRY D. DITZLER,
Petiti0ner,
V. --
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent, `
AND
DEPARTMENT OF TRANSPORTATION,
Interven,or.
2010-3148
Petition for review of the Merit Systems Pr0tection
Board in case no. AT3330100136-I-1.
ON MOTION
ORDER
Upon consideration of the unopposed motions to re-
form the official caption to designate the Merit Systems
Protection B0ard as the respondent and to permit the
Department of Transportation to intervene,
IT ls ORDERED THA'1‘:

DITZLER V. MSPB 2
The motions are granted The revised official caption
is reflected above.
FoR THE CoURT
 l 6  /s/ J an H0rba1y
Date J an Horba1y
Clerk
ccc Norman H. Jackrnan, Esq.
JeSsica R. Toplin, Esq.
Jeffrey Gauger, Esq. _
s2O
U.S. COUR'r| _
FEDsl’;Y:een~“
SE`P 1 6 2010
JAN HORBALY
CLERK